Citation Nr: 0515934	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle injury, 
right leg.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for swelling of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from September 1977 
to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

In December 2000, the Board remanded this case for additional 
development.  In March 2005, a hearing was held before the 
undersigned at the RO.  The appellant's case has been 
advanced on the Board's docket.

It appears the appellant has pending claims for nonservice-
connected pension benefits, see VA letter dated in December 
2004, and to reopen a claim for service connection for a 
psychiatric disability, see statement of June 2004.  These 
issues are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant was treated during service for a torn 
muscle sheath of the right leg; however, this condition was 
acute. 

2.  There is no persuasive evidence showing the appellant's 
current right leg symptoms (swelling and a soft tissue mass) 
are related to disease or injury incurred during service.

3.  A chronic low back disorder is first shown by medical 
evidence dated several years after the appellant's discharge 
from service, and there is no persuasive evidence showing it 
is related to disease or injury incurred during service.

4.  The appellant has submitted competent lay evidence of 
swelling of the feet, but this is first shown by medical 
evidence dated several years after his discharge from 
service, and there is no persuasive evidence showing it is 
related to disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  The appellant did not incur muscle injury to the right 
leg as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The appellant did not incur a low back disability as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  The appellant did not incur swelling of the feet as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions, including 
those presented at a hearing before the Board in March 2005; 
VA examination report dated in 2004; VA records for 
outpatient treatment from 1996 to 2004; medical records and a 
decision from the Social Security Administration; various 
private medical records for treatment received since 1993; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

At the outset, the Board notes that the appellant's 
allegations and reported history are simply not credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
appellant's statements are inconsistency.  On his claim for 
VA compensation in June 1996, the appellant claimed 
incurrence of all three conditions between 1977 and 1980 
while stationed in Texas or New Jersey.  At his hearing, he 
stated he was stationed in Germany directly after basic 
training and remained there until his discharge from service.  
On his substantive appeal, he stated he injured his right leg 
during basic training; at his hearing, he stated he injured 
his right leg in a car accident in Germany.  On his 
substantive appeal, he stated that after the claimed car 
accident, "there was no medical facility, so I went on."  
At his hearing, he stated he received treatment at an 
emergency room and then "six months" of treatment.  An 
October 1997 report from Dr. Lucas shows a history of right 
leg injury during service that required "stitching," while 
an October 1996 VA outpatient treatment record shows a 
history of fracturing the right leg during service.  There 
are also notations in the medical records, which although not 
directly relevant to these claims, further demonstrate that 
the appellant is not a reliable historian.  For example, 
August 1996 evaluation by Dr. Nguyen shows a history of no 
illegal drug use, but the appellant was hospitalized in 
January 1996 for chest pain following use of crack cocaine.  

Therefore, the appellant's description of his in-service 
injuries and treatment is inconsistent and contradictory.  
Because of the inconsistency, and the lack of any 
corroborating evidence, the Board finds that the appellant's 
allegations have limited, if any, probative value.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of chronic right leg, low back, or feet disorders 
are factually shown during service.  The Board concludes they 
were not.  At this time, the appellant's service medical 
records are not in the claims file.  Documents show those 
records were received in October 1996 from the National 
Personnel Records Center, and they were before the RO as 
evidence when these claims were initially denied later that 
month.  Despite attempts to obtain additional or duplicative 
service medical records, these efforts have been futile. 

The Board will use the October 1996 rating decision, which 
cited and described evidence that is now missing.  The United 
States Court of Appeals for Veterans Claims (Court) has 
considered a situation similar to this one, where the Board 
relied on the facts recorded in prior Board decisions because 
the initial claims folder was lost.  Marciniak v. Brown, 10 
Vet. App. 198 (1997).  The Court held that in these 
circumstances, a presumption of regularity must be applied as 
to the Board's prior actions, including its findings of fact.  
Id. at 200.  It is assumed that the RO accurately recorded 
the facts as they then existed and considered all relevant 
evidence in the prior decision.  See Ashley v. Derwinski, 
2 Vet. App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926) (a presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO). 

In the October 1996 rating decision, the RO reported the 
appellant was treated in November 1977 for complaints of 
right leg pain and swelling, with diagnosis of tear to muscle 
sheath.  There were no indications in the service medical 
records of treatment for back or foot related complaints, and 
the separation examination was negative in all pertinent 
respects.

With respect to the right leg muscle claim, the Board cannot 
conclude a "chronic" condition was incurred during service.  
Treatment on one occasion cannot be considered a chronic 
disorder.  Moreover, as discussed in more detail below, none 
of the medical records prior to the appellant's claim for VA 
compensation show any history concerning right leg problems 
or any abnormalities upon physical examination.  There is a 
1993 medical history completed by the appellant wherein he 
denies any and all symptomatology pertinent to the claimed 
conditions.  Therefore, the single instance of treatment 
during service for a torn muscle must have been an acute and 
transitory condition, since no further problems are reported 
until many years after service.  Despite the appellant's 
reported history of fracturing the right leg during service, 
x-rays of the right leg show no evidence of prior fractures.  
With respect to the back and foot claims, the service medical 
records apparently showed no relevant complaints, so it 
cannot be said these conditions were factually shown during 
service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of spine arthritis was not until several 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
The file contains records from private treatment the 
appellant received between 1993 and the filing of his VA 
claims in 1996.  Every one of these records shows no 
pertinent past medical history concerning the claimed 
conditions, no relevant abnormalities upon physical 
examination, and no complaints from the appellant concerning 
his right leg, back, or feet.  See also August 1996 report 
from Dr. Nguyen showing history of back injury in July 1994.  
Moreover, there is a medical history the appellant completed 
in July 1993, wherein he denied having or ever having leg 
cramps, leg or ankle swelling, joint trouble, back injury or 
low back pain, bone or joint deformity, muscle weakness in 
extremities, or broken bones or dislocation.  In light of the 
clear denials from the appellant of continuity of 
symptomatology in 1993, along with the normal physical 
examinations conducted before 1996, and the lack of any 
relevant history reported between 1993 and 1996, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  It 
is for this reason, as well, that the lay statements alleging 
post-service continuity of symptomatology are rejected as not 
supported by the record. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities of right tibia abnormality, 
such as a mass, and degenerative joint disease of the lumbar 
spine.  Although there is no medical diagnosis of a foot 
disorder manifested by swelling, the appellant is competent 
to report that he experiences such problems since they are 
readily observable by a lay person.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disabilities and military 
service.

With respect to the back and swelling of the feet, no medical 
professional has ever related these conditions to the 
appellant's military service.  The medical evidence does not 
show treatment or diagnosis of these problems until a number 
of years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The appellant did not begin to state he had 
experienced chronic back pain since service until after he 
filed his claim for VA compensation in 1996.  The VA 
outpatient records show a few complaints of right leg 
swelling and pain, but, again, not until after he filed his 
claim for VA compensation in 1996.  

A May 2004 VA outpatient treatment note states physical 
examination showed a soft tissue bulge on the anterior right 
tibia, with assessment of "right tibia area with torn muscle 
sheath sp [status post] injury in youth."  The referenced 
"injury in youth" is not recorded as having occurred during 
the appellant's military service, so this opinion does not 
explicitly link the current condition to service.  Even if 
the Board were to assume, for the sake of argument, that the 
examiner was attempting to link the condition to the torn 
muscle sheath shown in the appellant's service medical 
records, the opinion would be outweighed by other evidence.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, the May 2004 opinion was made by a physician's 
assistant, and there is no indication he or she had complete 
access to the medical history shown in the claims file.  In 
contrast, a VA examiner (a medical doctor) did review the 
claims file in February 2004 and concluded the right leg 
problems are not related to the torn muscle sheath, but is 
"more related" to other medical conditions such as the 
appellant's diabetes and heart condition.  It appears the May 
2004 VA outpatient treatment note from the physician's 
assistant was intended to challenge the VA examiner's 
opinion, since it notes the appellant has "no heart 
disease;" however, the appellant clearly has hypertension, 
which is heart disease.  Regardless, he also clearly has 
diabetes, and the VA examiner stated the claimed problems 
would also be "more related" to that than the claimed torn 
muscle sheath.

A physician's assistant is certainly competent to provide a 
medical opinion, but that opinion must be assigned less 
weight than an opinion by a medical doctor, simply by virtue 
of the fact that a medical doctor has more knowledge and 
training than a physician's assistant.  The appellant claimed 
in a June 2004 statement that the opinion of the physician's 
assistant was acknowledged by a medical doctor.  The record 
shows "Receipt Acknowledged By" with an electronic 
signature ("es") of a medical doctor.  This in no way 
conveys that the medical doctor concurred with the opinion of 
the physician's assistant.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
right leg, back, and foot swelling disorder are related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  As noted above, while the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the appellant in 
February 2001 and July 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the appellant, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate these claims for service connection.  
For example, a letter sent to him in July 1996 requested 
complete information as to post-service treatment for the 
claimed conditions.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's 2001 and 2003 letters did not specifically contain 
the "fourth element" (i.e., tell the claimant to provide 
any relevant evidence in his or her possession).  However, 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claims.  
When considering the notification letter and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to these claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to the 
VCAA letters.  He was also asked at the March 2005 hearing 
whether he had any evidence in his possession to submit, and 
he responded negatively.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1996.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the appellant in 2001 
and 2003 was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
appellant in 2001 and 2004.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
were in the file, but have been lost.  Efforts to rebuild the 
file were fruitless, as shown by responses from the National 
Personnel Records Center (NPRC) in April 1997, June 2000, 
August 2001, and January 2003.  Searches were also made for 
the treatment the appellant alleged receiving following a 
motor vehicle accident, but none were found.  See January 
2003 response from NPRC.  The appellant has clearly stated he 
has no service records in his possession.  See June 1996 and 
January 2001 statements.

The file contains the post-service private and VA treatment 
records identified above, as well as records from the Social 
Security Administration.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  The Board notes the veteran has reported treatment 
from Dr. Twiggs, but he also testified in 2005 and indicated 
in prior written statements that efforts to obtain the 
records had been unsuccessful.  Based on his statements that 
the records were destroyed, any efforts by VA to make further 
requests for these records would be futile.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The appellant was afforded medical examination to obtain an 
opinion as to whether his right leg condition can be directly 
attributed to service.  Since that is the only claimed 
condition actually shown in the service medical records, VA's 
duty to assist by obtaining a medical opinion extends only to 
this claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  Further examination 
or opinion is not needed on the back and foot claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
appellant's military service.  This is discussed in more 
detail above.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  


ORDER

Entitlement to service connection for muscle injury, right 
leg, is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for swelling of the feet is 
denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


